IN THE COURT OF APPEALS OF IOWA

                                   No. 16-2124
                             Filed February 22, 2017


IN THE INTEREST OF R.R.,
Minor child,

M.E., Mother,
      Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Rachael E. Seymour,

District Associate Judge.



       A mother appeals the termination her parental rights. AFFIRMED.



       Nancy A. Trotter, Des Moines, for appellant mother.

       Thomas J. Miller, Attorney General, and Gretchen Witte Kraemer,

Assistant Attorney General, for appellee State.

       Jessica A. Millage of Millage Law Firm, P.C., Des Moines, guardian ad

litem for minor child.

       Erin M. Hardisty of Youth Law Center, Des Moines, attorney for child.



       Considered by Danilson, C.J., and Vogel and Vaitheswaran, JJ.
                                              2


VOGEL, Judge.

          A mother appeals the termination of her parental rights to her child.1

          I.     Background Facts and Proceedings

          R.R., born 2007, came to the attention of the Iowa Department of Human

Services (DHS) in April 2015, upon allegations the mother, who was R.R.’s sole

caretaker, was using methamphetamine. In March, as part of another case, the

mother provided a hair sample for drug testing, which tested positive for

methamphetamine. The mother claimed the positive result was due to a relapse

in December 2014. The mother agreed to a substance-abuse evaluation and a

mental-health evaluation. She also provided another drug screen, which was

again positive for methamphetamine.

          On April 30, due to ongoing concerns about the mother’s continued drug

use and allegations that the mother was selling drugs out of the home, R.R. was

removed from the home and placed in foster care.                 A hair stat drug screen

revealed he had been exposed to methamphetamine in the mother’s home. The

mother agreed to participate in protective and reunification services, including

substance-abuse evaluations and treatment programs, and mental-health

evaluations and treatment programs. On July 21, the district court adjudicated

R.R. a child in need of assistance and continued his placement in foster care.

          Despite services offered through the DHS, the mother made little progress

in her substance-abuse treatment.             The mother was sporadic in attending

treatment sessions and missed several random drug-testing screens from August

2015 through March 2016. At the mother’s request, the DHS agreed to switch to

1
    The putative father’s parental rights were also terminated, but he does not appeal.
                                        3


sweat patch drug testing, but the mother initially refused to have one applied. In

March 2016, the mother was recommended for a group-treatment program. She

attended five sessions but was unsuccessfully discharged in late June. In May

2016, the mother tested positive for methamphetamine on a sweat patch screen.

From that date forward, she refused to have another sweat patch applied.

Throughout the case, the mother tested positive for methamphetamine several

times and never provided a negative drug screen.

       The mother also struggled to make progress in her mental-health

treatment. She met with a therapist sporadically throughout the case but resisted

completing the suggested psychological assessment. Her relationship with her

therapist was volatile, including one incident where the mother was yelling so

loudly it prompted the therapist’s coworkers to verify the situation was under

control.   She met with a psychologist once and was prescribed medications;

however, she missed her follow-up appointment and was unable to refill her

medications.

       Following permanency review hearings on February 18, 2016, and April

19, 2016, R.R. continued in foster care. On June 13, after more than one year of

offered services, the State filed a petition to terminate the mother’s parental

rights. The matter came on for hearing on August 17 and September 15. The

mother contested the termination but admitted to using methamphetamine and

marijuana between the two hearing dates. On November 30, the district court

terminated the mother’s parental rights under Iowa Code section 232.116(1)(f)

(2016). The mother appeals.
                                         4


       II.    Standard of Review

       We review proceedings regarding termination of parental rights de novo,

giving weight to the factual findings of the lower court, while not being bound by

them. In re A.M., 843 N.W.2d 100, 110 (Iowa 2014).

       III.   Statutory Grounds for Termination

       Iowa Code section 232.116(1)(f) permits termination if:

       The court finds that all of the following have occurred:
               (1) The child is four years of age or older.
               (2) The child has been adjudicated a child in need of
       assistance pursuant to section 232.96.
               (3) The child has been removed from the physical custody of
       the child’s parents for at least twelve of the last eighteen months, or
       for the last twelve consecutive months and any trial period at home
       has been less than thirty days.
               (4) There is clear and convincing evidence that at the
       present time the child cannot be returned to the custody of the
       child’s parents as provided in section 232.102.

The mother argues the State failed to prove by clear and convincing evidence the

child could not be returned to her custody and that termination was not in the

best interests of the child.

       Based on the record, we agree with the district court that significant

barriers exist that prevent the child from being returned to the mother.         The

mother failed to complete the suggested treatment programs, missed drug

screens on several occasions, and tested positive for methamphetamine on

multiple occasions throughout the pendency of the case.               As the case

progressed, the mother became more and more resistant to services offered

through the DHS and eventually stopped submitting to drug screens altogether.

She also struggled with mental-health issues.            She attended treatment

sporadically, missed follow-up appointments, and failed to secure refills of
                                        5


medication she was prescribed. In addition, she admitted during the termination

hearing that the child could not be returned to her care at the present time and

provided no timeline as to when the child could be returned to her.

      The district court determined the mother had not addressed the issues

that led to removal and returning R.R. to her custody would subject the child to

further adjudicatory harm:

      The Court finds that in general, Mother’s testimony shows she
      continues to lack insight into her own substance abuse and mental
      health issues and choses to focus on her perceived shortcomings
      by the providers. . . . [I]t is equally clear Mother has [not] remedied
      the issues which led to removal. She has not participated in Child’s
      mental health services or taken accountability for her decisions
      which have negatively impacted this child. The FSRP provide[r]
      testified Mother has only attended half of her offered visits. The
      provider also testified that when Mother fails to appear for visits the
      child appears sad. She has not consistently participated in
      individual therapy.      She failed to meaningfully complete her
      psychological evaluation. She continues to have unresolved
      depression, anxiety and anger issues which impact her daily
      functioning. These concerns have been noticed by multiple
      providers. Mother continued to provide a variety of reasons she
      had not consistently participated in visitation, substance abuse
      treatment, and mental health services. Those explanations ranged
      from her pet turtle being run over to DHS not provid[ing]
      transportation assistance. Mother has had the opportunity to
      engage in services, unfortunately, she failed to take advantage of
      those ordered services. Mother admitted during her testimony that
      she could not resume care today and could not provide a time
      frame as to when she would be in a position to do so. Although
      Mother loves this child, she cannot safely resume care for him, and
      he has already been removed from her custody for 17 months. At
      some point Mother’s desires must give way to this child’s need to
      grow up in a stable home where his basic needs, as well as his
      emotional needs, will be met on a consistent basis.

The mother’s appeal suggests we look past the evidence in the record and the

observations of the district court because “[t]his mother had raised two children,

while using substances, with no discernible problems.” We reject this argument
                                           6


and agree with the district court there was clear and convincing evidence the

child could not be returned to the mother.

       IV.    Best Interests

       In accordance with Iowa Code section 232.116(2), the district court

considered “whether termination is in the best interest of the child.” The court

stated:

       Unfortunately, the safety concerns that led to removal continue to
       exist today. The [mother’s] lack of participation in services shows
       an inability or unwillingness to make necessary changes to have
       the child placed in [her] care. It is not in this child’s best interest to
       continue to suspend the crucial days of childhood while the
       [mother] experiments with ways to face up to [her] own problems.

“[W]e cannot deprive a child of permanency after the State has proved a ground

for termination under section 232.116(1) by hoping someday a parent will learn to

be a parent and be able to provide a stable home for the child.” In re P.L., 778
N.W.2d 33, 41 (Iowa 2010). We agree it was in the child’s best interest to

terminate the mother’s parental rights and nothing militated against termination.

See Iowa Code § 232.116(3).

       V.     Conclusion

       We agree the State proved by clear and convincing evidence the mother’s

parental rights should be terminated under section 232.116(1)(f). We also agree

with the district court that termination is in the child’s best interests. We therefore

affirm the termination of the mother’s parental rights.

       AFFIRMED.